ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments filed 06/02/2022 are ENTERED, and the Examiner’s Amendment that follows is subsequent to them.
	
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Mario Milano (70,402) on 7/6/2022.
Please amend the claims as follows:

16.	(Currently Amended) A computer-implemented method, comprising:
detecting, by a sensor system of a mobile computing device, 
generating, by the sensor system, motion characteristic data that characterizes the medical procedure; 
detecting, by the sensor system, 
communicating, by the mobile computing device, 
detecting, by the sensor system, towherein the identifying characteristic is a face of the patient;
identifying, by the central computing system, to
updating, by the central computing system, 
comparing, by at least one of the sensor system and the central computing system, the medical device to a threshold level.

17.	(Currently Amended) The computer-implemented method of claim 16, comprising:
 comparing, by at least one of the mobile computing device and the central computing system, to
identifying, by at least one of the mobile computing device and the central computing system, 

18.	(Currently Amended) The computer-implemented method of claim 16, comprising:
associating, by a processor of the mobile computing device, 
outputting, by the mobile computing device, 

19.	(Currently Amended) The computer-implemented method of claim 18, comprising:
comparing, by a processor of at least one of the mobile computing device and the central computing system, 
associating, by the processor of the at least one of the mobile computing device and the central computing system, 

21.	(Currently Amended) The computer-implemented method of claim 16, comprising at least one of:
generating, by the mobile computing device, 
ordering, by at least one of the sensor system and the central computing system, the medicine or the medical device when the inventory level is less than the threshold level.

Examiner’s Statement of Reasons for Allowance
Claims 1-5, 7-14, 16-19, and 21 are allowed. The following is an Examiner’s statement of reasons for allowance:
The closest prior art of record - notably U.S. Application Publication 2016/0125348 to Dyer, U.S. Application Publication 2018/0114288 to Aldaz, and U.S. Application Publication 2014/0204190 to Rosenblatt - does not teach the invention in the particular combination claimed in the independent claims, including as amended above; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. Dependent claims are hereby indicated as being allowed for at least the same rational as applied to the independent claims above, and incorporated herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and include:
U.S. Patent Application Publication 2017/0039423 to Cork (see paragraph 53 and 74); and
U.S. Patent Application Publication 2012/0026308 to Johnson (see paragraph 55 and 63).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626